Judgment, in so far as it dismisses the complaint, reversed without costs and a new trial ordered of the issues joined by the complaint and answer, on the ground that the decision was against the weight of the evidence. (O’Malley and Cohn, JJ., dissent and vote to reverse and grant judgment for the plaintiff.) Judgment, in so far as appealed from by defendant, unanimously affirmed, without costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as *856are necessary to sustain the judgment hereby awarded. Present — O’Malley, Untermyer, Dore, Cohn and Callahan, JJ.